DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 10/21/2021 has been entered. Claims 1-2, 4-15 and 18-20 are pending in the instant patent application. Claims 1, 2, 4-15 and 18-20 are amended. Claims 3, 16, 17 and 21 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(b) rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art. 
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s assertion that the claims as currently written, recite an improvement to the functioning of a computer or other technology or technological field, Examiner respectfully disagrees. The claims as currently written still do not recite an improvement to the technology. The alleged improvements cited by the applicant lack in their ability to integrate the judicial exception into a practical application. Still reciting a generic computer performing generic functions and receiving/transmitting data over a network which has been noted as being well-understood, routine and conventional activities. In addition, the claims as currently written still recite an abstract idea without significantly more, specifically Certain Methods of Organizing Human Activity. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-2 and 4-12, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-2 and 4-12 are directed to the abstract idea of a work list with work order information that specifies a work order of work to be done.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites creates a first work list including first work order information that specifies a work order of work included in the process control system; give work authority to each worker based on the first work list issued and that enables work on target devices included in the process control system within a scope of given work authority to be implemented in the work order, the target 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior including following rules or instructions, notably a work list with work order information that specifies a work order of work to be done.
	Accordingly, the claim recites an abstract idea and dependent claim 6 further recite the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1-2, 4-5, and 7-12 include various elements that are not directed to the abstract idea under 2A. These elements include a server device, a first client device, a second client device and the generic computing elements described in the applicant's specification in at least Pg 17 line 4 - Pg 18 line 5. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the transmit and receive limitations of Claims 1, 2, 4-5, 7, 10-12 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1-2, 4-5, and 7-12, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claim 13, it is directed to a method, however the claim is directed to a judicial exception without significantly more. Claim 13 is directed to the 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 issuing, a first work list including first work order information that specifies a work order of work included in the process control system; giving, work authority to each worker based on the issued first work list; and enabling, work on target devices included in the process control system within a scope of given work authority to be implemented in the work order, wherein the target devices are targets of the engineering of the process control system, the first work order information includes a work target, a work name, and the work order of each of the work in the process control system, enabling the work further comprises enabling, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information, the method further comprises: transmitting, the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented; receiving, a second work list including second work order information and second work progress information; and enabling, based on the second work order information and the second work progress information, the work on the target devices included in the process control system to be implemented, and the method further comprises: when a work order of work required to be performed is set next to a work order of work required to be performed, referring, to the first work order information and the first work progress information included in the first work list, which was transmitted, and determining 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior including following rules or instructions, notably a work list with work order information that specifies a work order of work to be done.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a server device, a first client device and a second client device. The server device, a first client device and a second client device are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 13 includes various elements that are not directed to the abstract idea under 2A. These elements include a server device, client device, a second client device and the generic computing elements described in the applicant's specification in at least Pg 17 line 4 - Pg 18 line 5. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the transmitting and receiving limitations of Claim 13 recite computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using 
	Therefore, Claim 13 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 14-15 and 18-19, they are directed to a device, however the claims are directed to a judicial exception without significantly more. Claims 14- 15 and 18-19 are directed to the abstract idea of a work list with work order information that specifies a work order of work to be done.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 14, claim 14 recites authenticates workers; gives work authority, for work to be implemented and to an authenticated worker, based on a first work list including information on work included in the process control system; and enables work, where work authority is given to the work to be implemented, in a work order specified in first work order information included in the first work list, wherein the first work order information includes a work target, a work name, and the work order of each of the work in the process control system, the processor further enables, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information, transmits, the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented, receives, a second work list including second work order information and second work progress information, and further enables, based on the second work order information and the second work progress information, the work on target devices included in the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior including following rules or instructions, notably a work list with work order information that specifies a work order of work to be done.
	Accordingly, the claim recites an abstract idea and dependent claim 18 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a transmitter, a receiver, a processor, a memory, a first client device and a second client device. The transmitter, a receiver, a processor, a memory, a first client device and a second client device are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 14-15 and 19 include various elements that are not directed to the abstract idea under 2A. These elements include a transmitter, a receiver, a processor, a memory, a client device, a second ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 14-15 and 19, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to a non-transitory computer readable storage medium, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of a work list with work order information that specifies a work order of work to be done.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites perform authentication of workers; give work authority for work to be implemented to an authenticated worker, wherein the authenticated worker is authenticated based on a first work list including information on work included in engineering of a process control system; and enable work where work authority is given to be implemented in a work order specified in first work order information included in the first work list, wherein the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior including following rules or instructions, notably a work list with work order information that specifies a work order of work to be done.	
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a client 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements include a client program, a computer, a first client deivce, a second client device and the generic computing elements described in the applicant's specification in at least Pg 17 line 4 - Pg 18 line 5. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the transmit and receive limitations of Claims 20 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 20 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2009/0048853 A1) in view of Sadakata et al. (JP 2002189513 A) in view of Bonar et al. (US 2010/0124196 A1) further in view of Mangerson et al. (US 2015/0106144 A1).
	Regarding Claim 1, Hall teaches the limitations of Claim 1 which state

	a first client device that gives work authority to each worker based on the first work list issued by the server device and that enables work on devices included in the process control system within a scope of given work authority to be 
	the target devices are targets of the engineering of the process control system (Hall: Para 0019 via According to one embodiment, a field service operation is carried out on a device at a customer premise by a technician who is authorized to carry out the field service operation on a specific device by issuing a permission slip to the technician. The field service operation refers to the work to be performed on a specific device by a technician. For example, the field service operation may be a ROM update, a device diagnostics, a device refurbishment, a device recall, a device installation/removal, etc. The technician is first authenticated based on the input of a user name and a password of the technician. Then the technician is provided with a work list. The work list is a list of specific devices that require a 
	the work order information includes a work target, a work name, and the work order of each of the work in the process control system (Hall: Para 0019-0020 via work list and permission slips; a field service operation is carried out on a device at a customer premise by a technician who is authorized to carry out the field service operation on a specific device by issuing a permission slip to the technician. The field service operation refers to the work to be performed on a specific device by a technician. For example, the field service operation may be a ROM update, a device diagnostics, a device refurbishment, a device recall, a device installation/removal, etc. The technician is first authenticated based on the input of a user name and a password of the technician. Then the technician is provided with a work list. The work list is a list of specific devices that require a field service operation. Specific devices are identified by a device identification number (hereinafter "device ID"). In most cases the device ID is the serial number of the device. The work list also contains details such as device location address, phone number, patient name, etc. Each device on the work list also has an associated permission slip. When the technician accepts the work list, the technician gets the permission slips associated with the work list; A permission slip is issued to the technician after authentication to carry out a field service operation on a device. A 
	However, Hall does not explicitly disclose the limitation of Claim 1 which states the first client device enables, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information.
	Sadakarta though, with the teachings of Hall, teaches of
	the first client device enables, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information (Sadakarta: Para 0038, 0052 via inspection item order and ranking of the items).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall with the teachings of Sadakarta in order to have the first client device enables, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information. The motivation behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior 
	The motivation behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Hall does not explicitly disclose the limitations of Claim 1 which state the engineering support system further comprises a second client device, the first client device transmits, directly to the second client device and not via the server device the first work list; the first client device receives, directly from the second client device and not via the server device the first work list.
	Bonar though, with the teachings of Hall/Sadakarta, teaches of
	the engineering support system further comprises a second client device (Bonar: Para 0028, 0033 via Exemplary illustrative non-limiting implementations described herein provide systems, apparatuses, software and other arrangements for enabling the exchange of "nodes," commands, and other data items between devices so as to provide a reliable method of interaction between a user of a first device and a user of a second device that can establish a local wireless connection. Using the various communication methods described above, the exemplary illustrative technology herein provides additional capabilities and functions, such as permitting Peer-to-Peer (P2P) data item exchange, delegation of tasks from a first device to a second device with, or without, the assistance of a server), 
	the first client device transmits, directly to the second client device and not via the server device, the first work list (Bonar: Para 0033 via Using the various communication methods described above, the exemplary illustrative technology 
	the first client device receives, directly from the second client device and not via the server device, the first work list (Bonar: Para 0033 via Using the various communication methods described above, the exemplary illustrative technology herein provides additional capabilities and functions, such as permitting Peer-to-Peer (P2P) data item exchange, delegation of tasks from a first device to a second device with, or without, the assistance of a server, announcing an available task to a plurality of devices, collecting responses, selecting one or more devices to assign the task to from among those responding affirmatively, and assigning the task to the selected device(s), propagation of task completion, or task cancellation data items along a chain of delegations, synchronization of catalog data items between devices with or without the intervention of a server, and security templates that permit flexible specification of limitations and permissions for use of data items, sets of data items, or communication methods by devices).

	In addition, Hall does not explicitly disclose the limitations of Claim 1 which state the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented, a second work list that includes second work order information and second work progress information; the first client device enables, based on the second work order information and the second work progress information, the work on the target devices included in the process control system to be implemented; and when a work order of work required to be performed by the first client device is set next to a work order of work required to be performed in the second client device, the first client device refers to the first work order information and the first work progress information included in the first work list, which was transmitted directly from the second client device and not via the server device, and determines whether the work required to be performed in the second client device is completed, and when the work required to be performed in the second client device 
	Mangerson though, with the teachings of Hall/Sadakarta/Bonar, teaches of
	the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented (Mangerson: Para 0033, 0041-0044 and 0047 via The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order. The SOW order can include the work that the contracting company is requesting of the outside contactor as well as a description of other tasks that must be performed by other parties before work on the SOW order begins. The outside contractor can review the work order (Step S2) and send the work orders to specified field crews (Step S3). The work orders can be transmitted to the field crews through a wireless communications network);
	a second work list that includes second work order information and second work progress information (Mangerson: Para 0052 via The status reports can include information related to a work order associated with each field device. These status reports can be updated regularly during operational time of each work order. Once received, the information in the status reports is used to populate a work order tracking sheet. (Step T2). Progress reports are then generated for a requesting party at a specified time interval based upon the work order tracking sheet. (Step T4). The progress reports are sent to the requesting party. (Step T4).), and; 

	when a work order of work required to be performed by the first client device is set next to a work order of work required to be performed in the second client device, the first client device refers to the first work order information and the first work progress information included in the first work list, which was transmitted directly from the second client device and not via the server device, and determines whether the work required to be performed in the second client device is completed (Mangerson: Para 0033, 0052 via The status reports can include information related to a work order associated with each field device. These status reports can be updated regularly during operational time of each work order. Once received, the information in the status reports is used to populate a work order tracking sheet. (Step T2). Progress reports are then generated for a requesting party at a specified time interval based upon the work order tracking sheet. (Step T4). The progress reports are sent to the requesting party. (Step T4); The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order; Sadakarta: Para 0038, 0052 via inspection item order and ranking of the items), and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall/Sadakata/Bonar with the teachings of Mangerson in order to have the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented, a second work list that includes second work order information and second work progress information; the first client device enables, based on the second work order information and the second work progress information, the work on the target devices included in the process control system to be implemented; and when a work order of work required to be performed by the first client device is set next to a work order of work required to 
	Regarding Claim 2, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 2 which state wherein
	the first client device transmits, to the server device, the work list including work progress information indicating that work enabled to be implemented has been implemented (Hall: Para 0037 via use of service log entries; Once a field service operation is complete, technician 118 removes the service key 120 for insertion into client software system 116. The service log entry is automatically created when a field service operation is performed by technician 118. A log entry is stored on device 122 and later uploaded to a device database 110. The log contains the service authorization code, the date on which the service is performed, and the details of the service performed, such as service type, ROM version, service software version, etc. The updated device data is forwarded from device data server 114 to device database 110 for storage), and

	Regarding Claim 4, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 4 which state wherein
	the first client device transmits, to the server device, a part of the first work list including the first work progress information (Hall: Para 0022-0023 and 0043 
	Regarding Claim 5, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 5 which state
	wherein the first client device transmits, to the server device, a part of the first work list including the first work progress information (Mangerson: Para 0033, 0041- 0044 and 0047 via In return for assigning the work order to the field crew, the server 10 receives a start of work form from the field crew. The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order. The server 10 can also receives from the field crew update work forms, end of work forms and completion forms; the field crews 100, 101, 102 can receive a work order on a field device 20, 30, 40 though the management server 10. Once received, the field device 20, 30, 40 can automatically create a work order form for the work order and begin to ask a crew member a series of questions regarding the work site conditions and any other discernable information about the site. In another implementation, the field crew can log onto the server through the field device when the field crew arrives at a work site and begin to answer a series of questions regarding the work site conditions and any other discernable information about the site; In one example, an outside contactor receives several scope of work (SOW) orders from a contracting company. (Step $1). The SOW order can be transmitted by any known method, e-mail, fax, phone, etc. The SOW order can include the work that the contracting company is requesting of the outside 
	Regarding Claim 7, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 7 which state
	the first client device transmits the first work list to the second client device when all of work included in the first work order information is not completed, and transmits the first work list to the server device when all of work included in the first work order information is completed (Mangerson: Para 0037, 0041-0044, 0047 via In return for assigning the work order to the field crew, the server 10 receives a start of work form from the field crew. The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order. The server 10 can also receives from the field crew update work forms, end of work forms and completion forms; the field crews 100, 101, 102 can receive a work order on a field device 20, 30, 40 though the management server 10. Once received, the field device 20, 30, 40 can automatically create a work order form for the work order and begin to ask a crew member a series of questions regarding the work site conditions and any other discernable information about the site. In another implementation, the field crew can log onto the server through the field device when the field crew arrives at a work site and begin to answer a series of questions regarding the work site conditions and any other discernable information about the 
	Regarding Claim 8, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 8 which states
	wherein the first client device adds the first work progress information indicating a completion of work to the first work list whenever the work included in the first work order information is completed (Hall: Para 0037 and 0043 via use of service log entries and service verification records).

	wherein the engineering support system further comprises a third client device, the first client device transmits, to the second client device, the first work list including the first work progress information indicating that work enabled to be implemented has been implemented, the second client device refers to the first work progress information included in the first work list transmitted from the first client device and enables the work on the target devices included in the process control system to be implemented, the second client device transmits, to the third client device, the first work list including work progress information indicating that work enabled to be implemented has been implemented, the third client device refers to the first work progress information included in the first work list transmitted from the second client device and enables the work on the target devices included in the process control system to be implemented (Mangerson: Para 0033, 0041-0044, 0047 via In return for assigning the work order to the field crew, the server 10 receives a start of work form from the field crew. The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order. The server 10 can also receives from the field crew update work forms, end of work forms and completion forms; the field crews 100, 101, 102 can receive a work order on a field device 20, 30, 40 though the management server 10. Once received, the field device 20, 30, 40 can automatically create a work order form for the work order and begin to ask a crew member a series of questions regarding the work site conditions and any other discernable information about the 
	Regarding Claim 12, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 12 which state
	wherein the engineering support system further comprises a third client device, the first client device transmits, to the second client device and the third client device, the first work list including the first work progress information indicating that work enabled to be implemented has been, each of the second client device and the third client device refers to the first work progress information included in the first work list transmitted from the first client device and enables the work on the target devices included in the process control system to be implemented (Mangerson: Para 0033, 0041-0044, 0047 via In return for assigning the work order to the field crew, the server 10 receives a start of work form from the field crew. The start of work form details the progress of the work order form 
	Regarding Claim 13, it is substantially similar to Claim 1 and is rejected for the same reasons.
	Regarding Claim 14, Hall teaches the limitations of Claim 14 which state
	a transmitter; a receiver; a memory (Hall: Para 0046);

	authenticates workers using the first client device (Hall: Para 0008 via service key);
	gives work authority, for work to be implemented and to an authenticated worker based on a first work list including information on work included in the process control system (Hall: Para 0029 via login process onto client software system; Technician 118 is allotted to perform a field service operation and logs into client software system 116 using his/her user name and password and forwards a permission request for performing a field service operation. Client software system 116 refers to a computer software program that allows authorized customers 106 to communicate with a field service server 112. Field service server 112 refers to a computer software program that runs on a centralized computer and provides access to customers 106 through client programs running on the customer's remote computer);
	enables work, where work authority is given to the work to be implemented, in a work order specified in the first work order information included in the first work list (Hall: Para 0030 via capabilities of client software system; Client software system 116 gets permission data (in the form of a permission slip) containing a service authorization code from a permission slip issue server and writes it on a service key 120 to be issued to technician 118 when technician 118 sends a request for permission slip. The permission slip may be a SPS type permission slip or GPS type permission slip. If the permission slip is a SPS type permission slip, client software system 116 also retrieves a device ID and writes it on the service key 120. 
	wherein the first work order information includes a work target, a work name, and the work order of each of the work in the process control system (Hall: Para 0019-0020 via work list and permission slips; Hall: Para 0019-0020 via work list and permission slips; a field service operation is carried out on a device at a customer premise by a technician who is authorized to carry out the field service operation on a specific device by issuing a permission slip to the technician. The field service operation refers to the work to be performed on a specific device by a technician. For example, the field service operation may be a ROM update, a device diagnostics, a device refurbishment, a device recall, a device installation/removal, etc. The technician is first authenticated based on the input of a user name and a password of the technician. Then the technician is provided with a work list. The work list is a list of specific devices that require a field service operation. Specific devices are identified by a device identification number (hereinafter "device ID"). In most cases the device ID is the serial number of the device. The work list also contains details such as device location address, phone number, patient name, etc. Each device on the work list also has an associated permission slip. When the technician accepts the work list, the technician gets the permission slips associated with the work list; a permission slip is issued to the technician after authentication to carry out a field service operation on a device. A permission slip is the set of data 
	the target devices are targets of the engineering of the process control system (Hall: Para 0019 via According to one embodiment, a field service operation is carried out on a device at a customer premise by a technician who is authorized to carry out the field service operation on a specific device by issuing a permission slip to the technician. The field service operation refers to the work to be performed on a specific device by a technician. For example, the field service operation may be a ROM update, a device diagnostics, a device refurbishment, a device recall, a device installation/removal, etc. The technician is first authenticated based on the input of a user name and a password of the technician. Then the technician is provided with a work list. The work list is a list of specific devices that require a field service operation. Specific devices are identified by a device identification number (hereinafter "device ID"). In most cases the device ID is the serial number of the device. The work list also contains details such as device location address, phone number, patient name, etc. Each device on the work list also has an associated permission slip. When the technician accepts the work list, the technician gets the permission slips associated with the work list);

	Sadakarta though, with the teachings of Hall, teaches of
	the processor further enables, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information (Sadakarta: Para 0038, 0052 via inspection item order and ranking of the items).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall with the teachings of Sadakarta in order to have the processor further enables, among uncompleted work in the first work order information, a work of a highest work order to be implemented before other ones of the uncompleted work in the first work order information. The motivation behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Hall does not explicitly disclose the limitations of Claim 14 which state the transmitter transmits, directly to a second client device and not via a server device, the first work list; the receiver receives, directly from the second client device and not via the server device.
	Bonar though, with the teachings of Hall/Sadakarta, teaches of

	the receiver receives, directly from the second client device and not via the server device (Bonar: Para 0033 via Using the various communication methods described above, the exemplary illustrative technology herein provides additional capabilities and functions, such as permitting Peer-to-Peer (P2P) data item exchange, delegation of tasks from a first device to a second device with, or without, the assistance of a server, announcing an available task to a plurality of devices, collecting responses, selecting one or more devices to assign the task to from among those responding affirmatively, and assigning the task to the selected device(s), propagation of task completion, or task cancellation data items along a chain of delegations, synchronization of catalog data items between devices with or without the intervention of a server, and security templates that permit flexible 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall/Sadakata with the teachings of Bonar in order to have the transmitter transmits, directly to a second client device and not via a server device, the first work list; the receiver receives, directly from the second client device and not via the server device. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Hall does not explicitly disclose the limitations of Claim 14 which states the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented, a second work list that includes second work order information and second work progress information; the processor further enables based on the second work order information and the second work progress information, the work on the target devices included in the process control system to be implemented; when a work order of work required to be performed by the first client device is set next to a work order of work required to be performed in the second client device, the processor refers to the first work order information and the first work progress information included in the first work list, which was transmitted directly from the second client device and not via the server device, and determines whether the work required to be performed in the second client device is completed, and when the work required to be performed in the second client device is completed, the 
	Mangerson though, with the teachings of Hall/Sadakarta/Bonar, teaches of
	the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented (Mangerson: Para 0033, 0041-0044 and 0047 via The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order. The SOW order can include the work that the contracting company is requesting of the outside contactor as well as a description of other tasks that must be performed by other parties before work on the SOW order begins. The outside contractor can review the work order (Step S2) and send the work orders to specified field crews (Step S3). The work orders can be transmitted to the field crews through a wireless communications network); 
	a second work list that includes second work order information and second work progress information (Mangerson: Para 0052 via The status reports can include information related to a work order associated with each field device. These status reports can be updated regularly during operational time of each work order. Once received, the information in the status reports is used to populate a work order tracking sheet. (Step T2). Progress reports are then generated for a requesting party at a specified time interval based upon the work order tracking sheet. (Step T4). The progress reports are sent to the requesting party. (Step T4).); 

	when a work order of work required to be performed by the first client device is set next to a work order of work required to be performed in the second client device, the processor refers to the first work order information and the first work progress information included in the first work list, which was transmitted directly from the second client device and not via the server device, and determines whether the work required to be performed in the second client device is completed (Mangerson: Para 0033, 0052 via The status reports can include information related to a work order associated with each field device. These status reports can be updated regularly during operational time of each work order. Once received, the information in the status reports is used to populate a work order tracking sheet. (Step T2). Progress reports are then generated for a requesting party at a specified time interval based upon the work order tracking sheet. (Step T4). The progress reports are sent to the requesting party. (Step T4); The start of work form details the progress of the work order form with a start time, site location and any other information pertaining to the work to be performed within the work order; Sadakarta: Para 0038, 0052 via inspection item order and ranking of the items), and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall/Sadakata/Bonar with the teachings of Mangerson in order to have the first work list including: the first work order information; and first work progress information indicating that work enabled to be implemented has been implemented, a second work list that includes second work order information and second work progress information; the processor further enables based on the second work order information and the second work progress information, the work on the target devices included in the process control system to be implemented; when a work order of work required to be performed by the first client device is set next to a work order of work required to be performed 
	Regarding Claim 15, Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 15 which state
	wherein the processor further: updates the first work list to include the first work progress information indicating that work enabled to be implemented has been implemented (Hall: Para 0037 via capabilities of service log entries).
	Regarding Claim 20, it is substantially similar to Claims 1, 13 and 14 and is rejected for the same reasons.
Claims 6, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2009/0048853 A1) in view of Sadakata et al. (JP 2002189513 A) in view of Bonar et al. (US 2010/0124196 A1) in view of Mangerson et al. (US 2015/0106144 A1) Hall (US 2009/0048853 A1) in view of Sadakata et al. (JP 2002189513 A) in view of Bonar et al. (US 2010/0124196 A1) further in view of Mangerson et al. (US 2015/0106144 A1).
Regarding Claim 6, while Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 1, and the limitations of Claim 6 which states a first list that specifies the work included in the process control system (Hall: Para 0010, 0019 and 0040 via field service operation and permission slip) and a fourth list that includes the first work order information (Hall: Para 0008 via work list) it does not explicitly disclose the limitations of Claim 6 which state wherein the work list comprises: a second list that specifies information on authority based on a role of each worker; a third list that specifies information indicating the role of each worker.
	K.S. though, with the teachings of Hall/Sadakarta/Bonar/Mangerson, teaches of
	a second list that specifies information on authority based on a role of each worker (K.S.: Para 0062, Para 0064-0065, and 0070 and Fig 6 via authorized users and lists of authorized users that are granted access);
	a third list that specifies information indicating the role of each worker (K.S.: Para 0062 and Fig 6 via roles outlined for each user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall/Sadakarta/Bonar/Mangerson with the teachings of K.S. in order to have a second list that specifies information on authority based on a role of each worker and a third list that specifies information indicating the role of each worker. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention. 
	Regarding Claim 9, the combination of Hall/Sadakarta/Bonar/Mangerson/K.S. teaches the limitations of Claim 9 which state
	wherein the first client device adds the first work progress information indicating a completion of work to the fourth list whenever the work included in the first work order information is completed (Hall: Para 0043 via service log entries stored on the device and uploaded to the server).
	Regarding Claim 10, while Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 1, and the limitation of Claim 10 which states wherein the first client device transmits, to the server device, the first work list including the first work progress information indicating that work enabled to be implemented has been implemented (Hall: Para 0043 via service log entries stored on the device and uploaded to the server). It does not explicitly disclose the limitation of Claim 10 which states the server device changes the work authority of each worker included in the first work list.
	K.S. though, with the teachings of Hall/Sadakarta/Bonar/Mangerson, teaches of
	the server device changes the work authority of each worker included in the first work list (K.S.: Para 0080 via updating done by the central server regarding user roles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall/Sadakarta/Bonar/Mangerson with the teachings of K.S. in order to have the 
	Regarding Claim 18, while Hall/Sadakarta/Bonar/Mangerson teaches the limitations of Claim 15 and the limitations of Claim 18 which states a first list that specifies the work included in the process control system (Hall: Para 0010, 0019 and 0040 via field service operation and permission slip) and a fourth list that includes the first work order information (Hall: Para 0008 via work list) it does not explicitly disclose the limitations of Claim 18 which states a second list that specifies information on authority based on a role of each worker; a third list that specifies information indicating the role of each worker.
	K.S. though, with the teachings of Hall/Sadakarta/Mangerson, teaches of
	a second list that specifies information on authority based on a role of each worker (K.S.: Para 0062, Para 0064-0065, and 0070 and Fig 6 via authorized users and lists of authorized users that are granted access);
	a third list that specifies information indicating the role of each worker (K.S.: Para 0062 and Fig 6 via roles outlined for each user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall/Sadakarta/Bonar/Mangerson with the teachings of K.S. in order to have a second list that specifies information on authority based on a role of each worker 
	Regarding Claim 19, the combination of Hall/Sadakarta/Bonar/Mangerson/K.S. teaches the limitations of Claim 19 which states wherein the processor further adds the first work progress information indicating a completion of work to the fourth list whenever the work included in the first work order information is completed (Hall: Para 0037 and 0043 via use of service log entries and service verification records).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nara (US 2009/0013082 A1) - Field Communication System, Field Server, Field Device, And Field Communication Method
Kanbe et al. (US 2014/0067089 A1) - Field Communication System, Field Server, Field Device, And Field Communication Method
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623